Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on telephone interview on February 3, 2022, with respect to cancellation of claims 2-3, and amended claims 1, 4, 6 and 14, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 101 rejection and rejections of 102(a)(2) and 103(a) for claims 1 and 4-6, are hereby withdrawn.   
           Claims 7-20, have been allowed in a previous action.
           The claims 1 and 4-20 now renumbered as 1-18 are allowed.  
                                        
                                              EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Burt Magen, Reg No. 37,175), on February 3, 2022, without traverse.
        
The amended claims 1, 4, 6 and 14 as follows: 
          Cancel claims 2 and 3.


           Claim 1. (Currently Amended) A process for identifying a material in an image, comprising:
           automatically identifying moving vehicles in a multispectral image by separately finding edges in two bands of the multispectral image, detecting change in position of respective edges between the two bands geographically aligned, identifying possible roads using nominal spectral characteristics of roads, and filtering the edges that change in position between the two bands to remove edges that do not move along possible roads; 
           automatically identifying sample pixels in the multispectral image that are near the moving vehicles; and
           automatically identifying additional pixels in the multispectral image that have one or more spectral characteristics that are within a threshold of one or more spectral characteristics of the sample pixels, the identified additional pixels depict the material[[.]];
           the multispectral image has multiple bands including a first set of bands and a second set of bands, the first set of bands are received from a first push broom sensor at a first position on a focal plane of a satellite and the second set of bands are received from a second push broom sensor at a second position on the focal plane of the satellite so that a single location depicted in the multispectral image will have been sensed at different times by the first push broom sensor and the second push broom sensor.
           Claims 2-3. (Cancelled)  
           Claim 4. (Currently Amended) The process of claim [[3]] 1, wherein the automatically identifying sample pixels in the multispectral image that are near the moving vehicles comprises:
           identifying pixels of the possible roads that are near edges that change in position between the two bands and that remain after the filtering;
           clustering the spectra of identified pixels of the possible roads that are near edges that change in position between the two bands and that remain after the filtering; and
           determining average spectral characteristics for clusters.
           Claim 6. (Currently Amended) The process of claim [[2]] 1, further comprising:
           sensing the multispectral image using the first push broom sensor and the second push broom sensor on the satellite, the automatically identifying moving vehicles in the multispectral image relies on differences in locations of items in two bands of the multispectral image, the two bands include a first band from the first set of bands and a second band from the second set of bands, the first band is adjacent to the second band in terms of wavelength.
           Claim 14. (Currently Amended) The process of claim 7, further comprising: removing false positives from the additional pixels including using a normalized difference vegetation index to identify vegetation in the multispectral image and remove any additional pixels determined to be vegetation. 


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the technology which, provided for identifying concrete and/or asphalt (or other materials) in a multispectral satellite image that has multiple bands including a first set of bands from a first sensor and a second set of bands from a second sensor. The second sensor is at a different position on a focal plane as compared to the first 
           With respect to claim 1, the closest prior art of record (Korb and Tulet), Korb reference is directed to the field of orthorectification. More particularly, the present disclosure relates to various systems, methods, and media for performing sensor model refinement of satellite imagery, and for analyzing, evaluating, and compressing satellite imagery. Tulet reference is directed to an imaging device with several detector arrays arranged in the same focal plane, but neither Korb nor Tulet teaches or suggest, among other things, “automatically identifying moving vehicles in a multispectral image by separately finding edges in two bands of the multispectral image, detecting change in position of respective “edges between the two bands geographically aligned”, identifying possible roads using nominal spectral characteristics of roads, and filtering the edges that change in position between the two bands to remove edges that do not move along possible roads; automatically identifying additional pixels in the multispectral image that have one or more spectral characteristics that are within a threshold of one or more spectral characteristics of the sample pixels, the first set of bands are received from a first push broom sensor at a first position on a focal plane of a satellite and the second set of bands are received from a second push broom sensor at a second position on the focal plane of the satellite so that a single location depicted in the multispectral image will have been sensed at different times by the first push broom sensor and the second push broom sensor”.
           Also with respect to claim 7, representative of claim 19, the closest prior art of record (Korb and Tulet), Korb reference is directed to the field of orthorectification. More particularly, the present disclosure relates to various systems, methods, and media for performing sensor model refinement of satellite imagery, and for analyzing, evaluating, and compressing satellite imagery. Tulet reference is directed to an imaging device with several detector arrays arranged in the same focal plane, but neither Korb nor Tulet teaches or suggest, among other things, “the two bands are from different sensors at different positions of a focal plane; separately finding edges in the two bands; finding movement in the multispectral image based on change in “position of 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Korb and Tulet) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
February 20, 2022